Title: John Adams to Thomas Barclay, 19 July 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          The Hague July 19 1784.
        
        I have rec’d your Letters of the fifth and ninth, and at last my Trunks are arrived, so that I am now collected into one Spot. I shall. be much obliged to you, to settle my Account, according to your own Judgment as soon as possible. I would not charge any Thing

wrong, nor willingly any thing that shall appear to be so. Yet I ought in Justice to charge what is right.
        As to my coming to Paris, it is uncertain, and will be determined upon Mr: Jefferson’s arrival; If, as M: de la Fayette writes me, Mr: Jefferson is united with Dr: Franklin and me, in a Commission to treat with the maritime Powers, I shall be obliged to come. But all is uncertain, and indeed I doubt, whether Mr: Jefferson will embark before Congress have an opportunity to consult Mr: Jay. The Dr. writes me, that Mr: Jefferson is talked of to succeed him. Is he to die? or to resign? or be displaced.
        Your’s &c.
        Will you let me know whether Com: Jones is gone? I owe him a Letter and if he is in Paris I will pay it.
      